—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mastro, J.), rendered May 12, 1993, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Brown, 214 AD2d 579; People v Nieves, 214 AD2d 590; People v Green, 203 AD2d 381; People v Villanueva, 201 AD2d 599). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Furthermore, limited expert testimony concerning the general practices of drug dealers was properly admitted (see, People v Cronin, 60 NY2d 430; People v Garcia, 196 AD2d 433, affd 83 NY2d 817; People v Tucker, 102 AD2d 535).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Sullivan, Rosenblatt and Hart, JJ., concur.